Exhibit 10.15(g)

EXECUTION COPY

SUPPLEMENT NO. 2 TO SERIES 2006-ONE SUPPLEMENT to MASTER INDENTURE

This SUPPLEMENT NO. 2 TO SERIES 2006-ONE SUPPLEMENT to MASTER INDENTURE, dated
as of November 2, 2007 (this “Supplement”), is entered into among COMPUCREDIT
CREDIT CARD MASTER NOTE BUSINESS TRUST III, a business trust organized and
existing under the laws of the State of Nevada (the “Issuer”), COMPUCREDIT
CORPORATION, a Georgia corporation, as Servicer (the “Servicer”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as Indenture Trustee (together with its successors in the
trusts thereunder as provided in the Indenture, the “Indenture Trustee”) under
the Master Indenture dated as of March 10, 2006 (the “Indenture”) among the
Issuer, the Servicer and the Indenture Trustee.

RECITALS

1. The Issuer, the Servicer and the Indenture Trustee are parties to that
certain Series 2006-One Supplement dated as of March 10, 2006, as amended by
Supplement No. 1 dated as of September 29, 2006 (as so previously supplemented
and as amended, supplemented or otherwise modified from time to time, the
“Indenture Supplement”).

2. The parties hereto desire to amend and supplement the Indenture Supplement as
hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in the Indenture Supplement shall have the same
meanings herein as therein.

2. Amendments to Indenture Supplement. The Indenture Supplement is hereby
amended and supplemented by:

(a) adding the following definitions to Section 2.01 (a) in the appropriate
alphabetical order:

“Overconcentration Amount” shall mean, for any date of determination, the
product of (a) excess, if any, of (i) the percentage equivalent of a fraction
the numerator of which is the outstanding amount of all Actual Principal
Receivables and the denominator of which is the outstanding amount of all
Portfolio Receivables, in each case as of the last day of the prior Monthly
Period, over (ii) 50%, times (b) the outstanding amount of Actual Principal
Receivables as of the last day of the prior Monthly Period.

“Portfolio Receivables” shall mean all amounts payable by Obligors on any
Account from time to time to the extent such amounts have been transferred to
Transferor by CompuCredit.

“Step-Down Percentage” shall mean, for any date of determination, the lesser of
(a) 5% and (b) the excess, if any, of 15% over the Three Month Seasoning
Percentage as of the last day of the prior Monthly Period, but in no event less
than zero.

“Three Month Seasoning Percentage” shall mean, for any date of determination,
the percentage (carried out to a seven digit decimal figure) equivalent of a
fraction the numerator of which is the outstanding amount of all Portfolio
Receivables in Accounts which Accounts were originated in the three Monthly
Periods preceding the Monthly Period prior to such date of determination and the
denominator of which is the total amount of all Portfolio Receivables as of the
last day of the prior Monthly Period.

 

1



--------------------------------------------------------------------------------

(b) deleting the definition of “Borrowing Base Excess Amount” in its entirety
and substituting, in lieu thereof, the following:

“Borrowing Base Excess Amount” shall mean, with respect to any Distribution
Date, an amount equal to the excess, if any, of the Class A Note Principal
Balance over the sum of (1) the product of (i) the percentage specified in
Item 2 of Schedule A, (ii) the Series 2006-One Allocation Percentage and
(iii) Actual Principal Receivables minus (if the Repricing Date pursuant to
clause (ii) of the definition thereof has not occurred) the Overconcentration
Amount plus (2) the product of (i) the percentage specified in Item 2 of
Schedule A, (ii) the Series 2006-One Allocation Percentage and (iii) the Special
Funding Amount plus any Collections of Principal on deposit in the Collection
Account, in all cases as of the last day of the prior Monthly Period.

(c) deleting subsection 4.05(b)(i) in its entirety and substituting, in lieu
thereof, the following:

(i) an amount, to the extent available, equal to the Borrowing Base Excess
Amount shall be distributed to the Class A Noteholders; and

and (d) deleting Schedule A thereto and substituting, in lieu thereof, Schedule
A hereto.

3. Effect of Supplement. Except as expressly amended and modified by this
Supplement, all provisions of the Indenture Supplement shall remain in full
force and effect. After this Supplement becomes effective, all references in the
Indenture Supplement to “this Supplement”, “hereof, “herein” or words of similar
effect referring to the Indenture Supplement shall be deemed to be references to
the Indenture Supplement as amended by this Supplement. This Supplement shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Indenture other than as expressly set forth herein.

4. Effectiveness. This Supplement shall become effective as of the date hereof
upon (a) receipt by the Trustee of counterparts of this Supplement (whether by
facsimile or otherwise) executed by each of the other parties hereto and of
consent hereto by all the Class A Noteholders, and (b) receipt by the Trustee of
an opinion of counsel satisfying the requirements of Section 9.03 of the
Indenture.

5. Counterparts. This Supplement may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

6. Governing Law. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

7. Section Headings. The various headings of this Supplement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Supplement or the Indenture Supplement or any provision hereof or thereof.

8. Representations and Warranties. The Issuer represents and warrants that
(i) all of its representations and warranties set forth in the Indenture
Supplement are true and accurate in all material respects as though made on and
as of the date hereof (except representations and warranties which relate to a
specific date, which were true and correct as of such date) and (ii) no Early
Redemption Event, and no Termination Event under the Class A Note Purchase
Agreement, has occurred and is continuing.

 

2



--------------------------------------------------------------------------------

9. No Recourse. It is expressly understood and agreed by the parties hereto that
(a) this Supplement is executed and delivered by Wilmington Trust, FSB, not
individually or personally but solely as trustee of the Issuer, in the exercise
of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust, FSB but is
made and intended for the purpose of binding only the Issuer and (c) under no
circumstances shall Wilmington Trust, FSB be personally liable for the payment
of any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Supplement or any other document to which
the Issuer is a party.

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Supplement as of the date
first written above.

 

COMPUCREDIT CREDIT CARD MASTER

NOTE BUSINESS TRUST III,

Issuer

By:  

WILMINGTON TRUST FSB

 

not in its individual capacity, but solely

as Owner Trustee

By:   LOGO [g95166g66t54.jpg]  

Name:

  JAMES P. LAWLER  

Title:

  Vice President

U.S. BANK NATIONAL ASSOCIATION,

Indenture Trustee

By:   LOGO [g95166g94m75.jpg]  

Name:

  Tamara Schultz-Fugh  

Title:

  Vice President

COMPUCREDIT CORPORATION,

Servicer

By:   LOGO [g95166g87r51.jpg]  

Name:

  William McCamey  

Title:

  Treasurer

[Trust III Series 2006-One Amendment—Supplement No. 2 to Master Indenture]



--------------------------------------------------------------------------------

The undersigned hereby consent to the amendment of the Indenture Supplement
pursuant to the foregoing Supplement No. 2.

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Agent By:   LOGO [g95166g04u40.jpg]

 

Name:

  KEVIN TANZER  

Title:

  DIRECTOR

By:   LOGO [g95166g27n39.jpg]

 

Name:

  PETER KIM  

Title:

  VICE PRESIDENT

NANTUCKET FUNDING CORP., LLC, as Class A Purchaser,

By:   LOGO [g95166g47u13.jpg]

 

Name:

  Lori Gebron  

Title:

  Vice President

DEUTSCHE BANK AG, NEW YORK BRANCH, as Class A Purchaser and Committed Purchaser,

By:   LOGO [g95166g31g99.jpg]

 

Name:

  KEVIN TANZER  

Title:

  DIRECTOR

By:   LOGO [g95166g68s03.jpg]

 

Name:

  PETER CHUANG  

Title:

  VICE PRESIDENT

[Signature page to Supplement No. 2 to Series 2006-One Indenture Supplement]